                      IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF NEW MEXICO

JACOB SANCHEZ,

             Plaintiff,

v.                                                            CV No. 19-196 RB/CG

ISAIAH BAKER, et al.,

             Defendants.

             ORDER GRANTING JOINT MOTION TO STAY DISCOVERY
              AND VACATING TELEPHONIC STATUS CONFERENCE

      THIS MATTER is before the Court on Defendant Isiah Baker’s Unopposed

Motion to Stay Discovery on the Basis of Qualified Immunity, (Doc. 31), filed July 25,

2019. In his Motion, Mr. Baker asks the Court to stay discovery proceedings in this case

until the Court has resolved his Motion for Summary Judgment, (Doc. 29). (Doc. 31 at

1). Mr. Baker explains a stay in this case is needed “before he assumes the burdens of

discovery and litigation,” in the event that his Motion for Summary Judgment is granted

by the Court. Id. Importantly, Plaintiff Jacob Sanchez does not oppose Mr. Baker’s

request to stay discovery. (Doc. 31).

      The Court, having reviewed the Motion, noting it is unopposed, and being

otherwise fully advised, finds the Motion is well-taken and should be GRANTED.

      IT IS THEREFORE ORDERED that Defendant Isiah Baker’s Unopposed Motion

to Stay Discovery on the Basis of Qualified Immunity, (Doc. 31), is GRANTED and the

proceedings in this case are stayed pending resolution of Mr. Baker’s Motion for

Summary Judgment, (Doc. 29).

      IT IS FURTHER ORDERED that the Order Setting Telephonic Status

Conference, (Doc. 19), and the Telephonic Status Conference set for August 12, 2019
at 2:00 p.m. are VACATED. The Court will reset the status conference after disposition

of Mr. Sanchez’ Motion for Summary Judgment, (Doc. 29).

      IT IS SO ORDERED.


                                 _________________________________
                                 THE HONORABLE CARMEN E. GARZA
                                 CHIEF UNITED STATES MAGISTRATE JUDGE




                                           2
